Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants arguments/Amendments
Applicants Arguments/Amendments filed on 10/19/2021 have been entered and made of record.

Applicants arguments/amendments with respect to the prior art have been fully considered but are rendered moot in view of new grounds of rejection below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 16 -18  and 20  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Re claim 4 The examiner notes that the language of claim 4 “wherein performing ABHC on the 4d perfusion images data comprises” appears to lack antecedent basis in the claim. The 

Re claim 16 claim 16 recites in the a prefusion computation circuit element “a quantitative perfusion map”  twice;  this is confusing because it is unclear if the second recitation of “a quantitative perfusion map” refers back to the first. The examiner assumes the second reciteation was intended to read: the quantitative perfusion  map.

The examiner notes that claims 17 and 18 depend from claim 16 and contain the same issues as claim 16.
 
Re claim 20 the examiner notes that the element  “ the one or more perfusion parameters” lack antecedent basis in the claim. The examiner note claim 1 was amended to refer to perfusion maps instead of perfusion parameters. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2,3, 5 16, 17 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lenox US 2014/0163403 in view of WU et al  “SLIC robust processing for ..
.


Re claim 1 Lenox discloses 

A non-transitory computer-readable medium storing computer-executable instructions (see paragraph 148) that, when executed, cause a processor to perform operations, comprising: accessing 4D (Four Dimensional) perfusion imaging data of a tissue (see  abstract paragraph 44 note that perfusion data is analyzed), where the 4D perfusion imaging data comprises a plurality of 3D stacks of perfusion imaging data over time (see paragraph 44 note that voxels are analyzed over time see also  paragraph 5 note that voxels are 3d imaging data,  see also paragraph 56 “The imaging data contains information of position (slice number), time point (in a time series), and pixel ordinates (e.g., x and y positions)” ); 

performing at least one of artifact reduction or post-processing on the 4D perfusion image data to generate processed 4D perfusion image data  (see paragraph 115 beam hardening correction); 

computing quantitative perfusion maps for the tissue based at least in part on the processed 4D perfusion image data (see paragraph 58 characteristic parameters are  extracted to determine perfusion); 





and outputting a visual representation of the one or more quantitative perfusion parameters (see paragraph 50 Once the selection of the AIF is obtained (120), a parametric perfusion map can be generated (130) and the map output for display).

Lenox does not expressly disclose wherein the quantitative perfusion map  is computed based at least in part on a model that takes into account an effect on the tissue of physiological constraint associated with and interaction between intravascular and extravascular regions in the tissues. Wu discloses wherein the quantitative perfusion map  is computed based at least in part on a model that takes into account an effect on the tissue of physiological constraint associated with and interaction between intravascular and extravascular regions in the tissues  (see section 2.5  flow estimation with robust physiological model  note that a model is based on interaction between intra and extra vascular regions see also introduction last paragraph “MBF is quantified for each super-voxel using a robust physiologic model. The final results are MBF maps that capture the physiologic spatial distribution of MBF with robust quantitative measurement” ). The motivation to combine is to “The reduced 3 parameter model which includes prior information about intravascular transit time and extraction fraction, robust physiologic model (RPM), appears to be more robust and accurate in MBF estimation” see section 5 first paragraph  Therefore it would have been obvious to one of ordinary skill art before 




Re claim 2 Lenox discloses wherein the 4D perfusion imaging data (see paragraph 56 “The imaging data contains information of position (slice number), time point (in a time series), and pixel ordinates (e.g., x and y positions)”)   comprises one of 4D CT (Computed Tomography) perfusion imaging data, 4D MRI (Magnetic Resonance Imaging) perfusion imaging data, 4d ultrasound perfusion imaging data, 4D PET (Positron-Emission Tomography) perfusion imaging data, or 4D SPECT (Single-Photon Emission Computed Tomography) perfusion imaging data (see paragraph 46 “the invention is applicable to many imaging modalities, such as CT, PET, single photon emission computed tomography (SPECT), ultrasound, luminescent, fluorescent, and MRI, as well as being applicable across many types of tissue” ).


Re claim 3  Wu further discloses wherein the quantitative perfusion map comprises both the intra and extra vascular resions of the tissue (see section 2.5. note that in the model  the model the observation region is composed of spatially distributed intravascular and extravascular spaces See also figure 1 see section 2.5  flow estimation with robust physiological model  note that a model is based on interaction between intra and extra vascular regions see also introduction last paragraph “MBF is quantified for each super-voxel using a robust physiologic model. The final results are MBF maps that capture the physiologic spatial distribution of MBF with robust quantitative measurement” ). The motivation to combine is to The reduced 3 

Re claim 5 Lennox discloses constructing the quantitative perfusion maps directly from the processed 4D perfusion image data (see paragraph 50 note that perfusion maps are computed from the data).

Re claim 19 this claims is the method performed by the medium of claim 1 and is likewise rejected.

Re claim 20 Lenox further discloses wherein the one or more quantitative perfusion parameters comprises a blood flow in the tissue, and wherein the visual representation of the one or more quantitative perfusion parameters comprises a visual representation of the blood flow in the tissue (see paragraph 124 note that the perfusion maps  show the myocardial blood flow see figure 1 element 140 not that the perfusion maps are displayed)

Re claim 16 Lenox discloses An apparatus that facilitates system-independent calculation of one or more quantitative perfusion parameters, the apparatus comprising: a processor (see figure 10 element 1005); a memory (see element 1010 and 1045) configured to store 4D (Four Dimensional) perfusion imaging data of a tissue, where the 4D perfusion imaging data comprises a plurality of 3D (Three Dimensional) stacks of perfusion imaging data over time(see paragraph 44 note that voxels are analyzed over time see also  paragraph 5 note that voxels are 3d imaging data,  see also paragraph 56 “The imaging data contains information of position 

the set of circuits comprising: an image acquisition circuit (see paragraph 150 note that processes of the invention may be performed by ASIC circuits ) configured to access the 4D perfusion imaging data of the tissue (see paragraph 58 note that image data is acquired); 

at least one of one or more artifact reduction circuits or one or more post-processing circuits(see paragraph 150 note that processes of the invention may be performed by ASIC circuits )  configured to perform at least one of artifact reduction or post-processing on the 4D perfusion image data to generate processed 4D perfusion image data data  (see paragraph 115 beam hardening correction); 

a perfusion computation circuit (see paragraph 150 note that processes of the invention may be performed by ASIC circuits ) configured to compute quantitative perfusion maps for the tissue based at least in part on the processed 4D perfusion image data (see paragraph 58 characteristic parameters are  extracted to determine perfusion); 


wherein the quantitative perfusion map  is computed based at least in part on a model incorporating physiological constraints (see paragraph 123 note that the calculations are simplified by assumptions ) associated with both intravascular (see paragraph 123 note that flow 

and a display circuit (see paragraph 150 note that processes of the invention may be performed by ASIC circuits )  configured to output a visual representation of the one or more quantitative perfusion parameters(see paragraph 50 Once the selection of the AIF is obtained (120), a parametric perfusion map can be generated (130) and the map output for display.



Lenox does not expressly disclose wherein the quantitative perfusion map  is computed based at least in part on a model that takes into account an effect on the tissue of physiological constraint associated with and interaction between intravascular and extravascular regions in the tissues. Wu discloses wherein the quantitative perfusion map  is computed based at least in part on a model that takes into account an effect on the tissue of physiological constraint associated with and interaction between intravascular and extravascular regions in the tissues  (see section 2.5  flow estimation with robust physiological model  note that a model is based on interaction between intra and extra vascular regions see also introduction last paragraph “MBF is quantified for each super-voxel using a robust physiologic model. The final results are MBF maps that capture the physiologic spatial distribution of MBF with robust quantitative measurement” ). The motivation to combine is to The reduced 3 parameter model which includes prior information about intravascular transit time and extraction fraction, robust physiologic model (RPM), appears to be more robust and accurate in MBF estimation. see section 5 first paragraph  Therefore it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention in the art  modify the medium of Lenox with the model described by Wu to reach the aforementioned advantage.  

Re claim 17 Lenox discloses wherein the 4D perfusion imaging data (see paragraph 56 “The imaging data contains information of position (slice number), time point (in a time series), and pixel ordinates (e.g., x and y positions)”)   comprises one of 4D CT (Computed Tomography) perfusion imaging data, 4D MRI (Magnetic Resonance Imaging) perfusion imaging data, 4d ultrasound perfusion imaging data, 4D PET (Positron-Emission Tomography) perfusion imaging data, or 4D SPECT (Single-Photon Emission Computed Tomography) perfusion imaging data (see paragraph 46 “the invention is applicable to many imaging modalities, such as CT, PET, single photon emission computed tomography (SPECT), ultrasound, luminescent, fluorescent, and MRI, as well as being applicable across many types of tissue” ).

Claims  18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lenox and Wu in view of Pautot US 2013/0266201.



Re claim 18 Lenox  and Wu disclose all of the elements of claim 16. Lenox and Wu do not disclose wherein the operations, when executed, further cause the processor to estimate one or more confidence intervals associated with the one or more quantitative perfusion parameters. Puatot discloses wherein the operations, when executed, further cause the processor to estimate one or more confidence intervals associated with the one or more quantitative perfusion parameters (see paragraph 45 note that confidence intervals are calculated on the parameter estimates)  The motivation to combine is to clarify the confidence one can have in the estimates see paragraph 45. Therefore it would have been obvious before .





Claims 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lenox US 2014/0163403 view of  Wu et al in view of Kyriakou  et al  “Emerical beam hardening correction (EBCH) for CT” Med Phys 2010 Oct;.

Re claim 6 Lenox and Wu discloses the elements of claim 1 they do not  disclose segmenting-the 4D perfusion imaging data into highly attenuating materials data and water data; forming a highly attenuating image from the highly attenuating materials data and a water image from the water data ; and utilizing the highly attenuating image and the water image to modify the 4D perfusion imaging.
Kyriakou discloses segmenting-the 4D perfusion imaging data into highly attenuating materials data and water data (see abstract segmenting into materials other than water and water); 
forming a highly attenuating image from the highly attenuating materials data and a water image from the water data (see section 2A note a water image and bone image are generated via segmentation ) ; and utilizing the highly attenuating image and the water image to modify the 4D perfusion imaging (see abstract not the segmenetaiotn is used to perform Beam hardening correction ). 
The motivation to combine is to The advantage of EBHC is the correction of beam hardening artifacts without the need of a priori information of tube spectra, prefiltration, detector efficiency, or even attenuation coefficients. EBHC provides results comparable to or better than the gold .







Claims 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lenox US 2014/0163403 view of  Wu et al in view of Kovalski US 2011/0103664.

Re claim 9 Lenox discloses all of the elements of claim 1 Lenox does not disclose wherein performing at least one of artifact reduction or post-processing comprises, processing for each 3D stack of the plurality of 3D stacks of perfusion imaging data ,   reformatting axial slices of that 3D stack to a selected axis. Kovalski discloses wherein performing at least one of artifact reduction or post-processing comprises, for each 3D stack of the plurality of 3D stacks of perfusion imaging data (see paragraph 42 note that the images may comprise 3d volume over time), reformatting axial slices of that 3D stack to into cardiac axis slices that span coverage of a heart(see paragraph 31 note that the slices are reformatted to a predefined axis note that the axis is a cardiac axis ) . The motivation to combine is place it at an orientation that is typical for a user (see paragraph 31). Therefore it would have been obvious before the effective filing date .




Allowable Subject Matter
Claim 7, 8 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669